                                             Case: 1:20-cv-04939 Document #: 1-1 Filed: 08/21/20 Page 1 of 4 PageID #:5

                                                                                                                FILED
                                                                                                                6/30/2020 10:50 AM
                                                                                                                DOROTHY BROWN
                                                                                                                CIRCUIT CLERK
                                                                                                                COOK COUNTY,     IL
                                                                                                                         2020L006882
FILED DATE: 6/30/2020 10:50 AM 2020L006882




                                                                                               2020L006882




                                                                              EXHIBIT A
                                             Case: 1:20-cv-04939 Document #: 1-1 Filed: 08/21/20 Page 2 of 4 PageID #:6
FILED DATE: 6/30/2020 10:50 AM 2020L006882
                                             Case: 1:20-cv-04939 Document #: 1-1 Filed: 08/21/20 Page 3 of 4 PageID #:7
FILED DATE: 6/30/2020 10:50 AM 2020L006882
                                             Case: 1:20-cv-04939 Document #: 1-1 Filed: 08/21/20 Page 4 of 4 PageID #:8
FILED DATE: 6/30/2020 10:50 AM 2020L006882
